                                                                                                                                              Case 19-10789   Doc 170   Filed 09/02/20 Entered 09/02/20 14:51:30     Desc Main
                                                                                                                                                                         Document     Page 1 of 1

                                                                      Dated: 9/2/2020




                                                                                                                                                                UNITED STATES BANKRUPTCY COURT
                                                                                                                                                                   DISTRICT OF MASSACHUSETTS

                                                                                                            In re:
In light of the debtor's statement supporting dismissal (ECF No. 169), no contrary position having been asserted by any party, this case is




                                                                                                            IRIS RAMOS,                                                             Ch. 11
                                                                                                               Debtor                                                               19-10789-MSH


                                                                                                                                                                  Proceeding Memorandum and Order

                                                                   MATTER:
                                                                   Telephonic Hearing: #123 Order to Show Cause (D. Baker for Debtor)

                                                                   Decision set forth more fully as follows:
                                                                   Telephonic hearing held. For the reasons set forth on the record, the order to show cause is hereby
                                                                   enforced. The Court will defer until August 4, 2020 its ruling on whether to convert this case to
                                                                   chapter 7 or dismiss this case, to allow any party to file a statement as to whether dismissal or
                                                                   conversion is appropriate.

                                                                                                                                                                                    By the Court,




                                                                                                                                                                                    Melvin S. Hoffman
                                                                                                                                                                                    United States Bankruptcy Judge

                                                                                                                                                                                    Dated: 7/28/2020
hereby dismissed.
